TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00188-CV



                                Gregory A. Littlefield, Appellant

                                                 v.

                                 Nancy G. Littlefield, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-FM-11-003960, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss the appeal, explaining that he and appellee

have settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: September 16, 2014